ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-318, concluding that JOEL A. MOTT, III, of WOODBURY, who was admitted to the bar of this State in 1979, should be reprimanded for violating RPC 1.7(b)(representation of a client when the representation was materially limited by the lawyer’s own interests, absent a reasonable belief that the representation would not be adversely affected and absent the client’s consent after full disclosure of the circumstances and consultation), RPC 1.8(a)(business transaction with a client), N.J. Advisory Comm. on Prof'l Ethics Opinion 582, 107 N.J.L.J. 544 (1984)(attorney who creates another business must keep the business and the law firm “entirely separate”), and N.J. Advisory Comm. on Prof'l Ethics Opinion 682, 143 N.J.L.J. 454 (1996)(prohibits attorneys from participating in a bar-related title insurance company owned and managed by lawyers, who do not receive compensation for their services, but do retain a portion of the title insurance premium as part of their fee for representing the buyer), and good cause appearing;
It is ORDERED that JOEL A. MOTT, III is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.